Fourth Court of Appeals
                                   San Antonio, Texas
                                     Tuesday, April 21, 2015

                                       No. 04-15-00123-CR

                                      Ex Parte Eric LUNA,
                                           Appellant

            From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                Trial Court No. 2014-W-0464
                        Honorable Andrew Carruthers, Judge Presiding

                                         ORDER
        This is an accelerated appeal of the trial court’s order denying appellant’s application for
writ of habeas corpus. Appellant’s brief was originally due to be filed on March 30, 2015. By
order dated April 10, 2015, the motion filed by appellant’s attorney requesting an extension of
time to file the brief was granted in part, extending the deadline for filing the brief to April 29,
2015.

       On April 17, 2015, appellant’s attorney filed a motion to withdraw. Appellant’s attorney
was retained for trial and states the appeal is beyond the scope of his representation. Appellant’s
attorney also states appellant is indigent. The motion is GRANTED. Since it appears appellant
may be indigent, new appellate counsel may need to be appointed.

        It is therefore ORDERED that this appeal is ABATED to the trial court. See Duncan v.
State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983) (holding that appellate courts may abate
appeals so that trial court can assure appellant has effective assistance of counsel). The trial
court is ORDERED: (1) to determine if appellant is indigent and, if appellant is found indigent,
to appoint appellate counsel; and (2) to cause the trial court clerk to file a supplemental clerk’s
record within two weeks from the date of this order containing the orders entered by the trial
court in response to this order. After the supplemental clerk’s record is filed, the appeal will be
reinstated on the docket of this court. All filing deadlines are suspended until this reinstatement.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court